Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and response filed 12/10/2021 have been acknowledged. Applicants amendments and response overcome the rejections made under 35 U.S.C. 112(d), 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 in the Non-Final Office Action mailed 08/27/2021. 
Claims 1-25, 30, and 34, have been cancelled. 
Claims 26, 27, 28, 29, 31, 32, 33, and 35 have been amended. 
Claims 36-47 are newly added. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 26-29, 31-33, and 35-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled 
The claims are broadly drawn to an isolated peptide between 12 and 100 amino acids and a method of making thereof, wherein the peptide comprises (i) a first sequence of an antigen having the formula [FWYHT]-X(2)- [VILM]-X(2)-[FWYHT]  and (ii) a  redox motif sequence having the formula [HW]-X(0,2)-C-X(2)-[CST] or a [CST]-X(2)-C-X(0,2)-[HW], wherein the redox motif if located either N-terminal or C-terminal to the first sequence motif. Thus, Applicant has amended the claims to remove the requirement that the isolated peptides of the invention bind to CD1d and are immunogenic and thus the claimed peptides can be used for anything. 
However, the specification only teaches that the peptides of the claimed invention comprise a CD1d binding peptide epitope of an antigen (self or non-self) with the potential to trigger an immune reaction and a modified thioreductase motif having reducing activity are capable of generating a population of antigen-specific cytolytic NKT cells towards antigen-presenting cells (Page 13, Ln. 10-12). The CD1d binding peptide epitope of the peptides can correspond either to a natural epitope sequence of a protein or can be a modified version thereof, provided the modified CD1d binding peptide epitope retains its ability to bind within the CD1d molecule, similar to the natural epitope (see last paragraph beginning on Ln. 33 of page 17 and spanning to page 18). Further, it is stated that antigen specific NKT cells obtained by peptides of the claimed invention are capable of driving antigen presenting cells into apoptosis (see Page 41, Ln. 24-25). The peptides of the claimed invention comprising the C1D1d restricted NKT cell epitope and thioreductase motif are capable of, for example, inducing apoptosis of tumor cells and preventing diabetes with GAD65 peptides in the theoretical examples provided in the specification. 
. 

Response to Arguments
Applicant’s arguments, see pages 5-7 of the Remarks, filed 12/10/2021, with respect to rejections made under 35 U.S.C. 112(a) written description, 35 U.S.C. 112(d), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 12/10/2021 with respect to the have been fully considered but they are not persuasive. Applicant argues that a skilled artisan would have been able to make and use the isolated fusion peptide according to the instant claims without under experimentation. As stated above in the 35 U.S.C. 112(a) enablement rejection, Applicant has amended the claims to remove the requirement that the fusion peptides of the claimed invention bind to CD1d and trigger an immune response. While an artisan might be fully capable of making the fusion peptides of the claimed invention, it would require further experimentation to determine a practical use for the genus of said peptides without further guidance provided in the specification. At present, the only . 

Conclusion
No claims are allowable. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644